Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 04/01/2021 & 04/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 4, 8 & 11, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 4, 8 & 11 that includes 
Claims 1 & 8:
…
“
A medical image analysis method of unmixing color channels from a multi-channel image of a biological tissue sample stained with a plurality of stains, said method comprising: a. obtaining the multi-channel image comprising the plurality of stains; b. processing a pixel of the multi-channel image to generate a local focus-quality metric, wherein the local focus-quality metric indicates, an estimated distance between the pixel and another pixel corresponding to an edge of an image object depicted in the multi-channel image; c. determining that the local focus-quality metric exceeds a predetermined threshold; d. in response to determining that the local focus-quality metric exceeds the predetermined threshold, classifying the pixel as being associated with a particular region of the multi-channel image, e. splitting the multi-channel image into a first region image that includes that particular region associated with pixel and a second region image that does not include the particular region. f. for the first region image, determining a first plurality of reference vectors for unmixing the first region image; g. for the second region image, determining a second plurality of reference vectors for unmixing the second region image, wherein the first plurality of reference vectors for unmixing the first region image include color-channel values that are different from color-channel values of the second plurality of reference vectors for unmixing the second region image; h. unmixing the first region image using the first plurality of reference vectors to generate a first individual stain channel image; i. unmixing the second region image using the second plurality of reference vectors to generate a second individual stain channel image; and h. combining the first and second individual stain channel images to generate a combined a combined stain channel image for the multi-channel image.  
”
Claims 4 & 11:
…
“
A method of unmixing color channels from a multi- channel image, said method comprising: Page 3 of 22Appl. No. 16/010,389Attorney Docket No.: 102959-1144222 Amdt. dated February 17, 2021 Response to Office Action of November 18, 2020 a. obtaining the multi-channel image comprising a plurality of color channels mixed together; b. classifying a pixel of the multi-channel image as being associated with an in-focus region or an out-of-focus region by: i. identifying a feature vector corresponding to the pixel, wherein the feature vector characterizes a color intensity of the pixel; ii. identifying a set of pixels that are within a predetermined distance to the pixel; and iii. using the feature vector to classify the pixel and the set of pixels as being associated with the in-focus region; c. splitting the multi-channel image into a first region image
”
Regarding dependent claims 2-3, 5-7, 9-10 & 12-14 these claims are allowed because of their dependence on independent claims 1, 4, 8 & 11 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661